EXHIBIT 10.3


Songzai International Holding Group, Inc.
17890 Castleton Street, Suite 112
City of Industry, California 91748




February __, 2009


[ Name ]
[ Address ]


Re:     Board of Directors - Offer Letter


Dear [ Name ]:


Songzai International Holding Group, Inc., a Nevada corporation (the “Company”),
is pleased to offer you a director position on its Board of Directors (the
“Board”).


Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.


1.            Term. This Agreement shall be for the ensuing year, commencing on
February __, 2009 (the “Effective Date”). Your term as director shall continue
until your successor is duly elected and qualified. The position shall be up for
re-election each year at the annual shareholder’s meeting and upon re-election,
the terms and provisions of this agreement shall remain in full force and effect
unless otherwise revised on such terms as mutually agreed to by you and the
Company.


2.            Services. You shall render services as a member of the Board
(hereinafter your “Duties”). During the term of this Agreement, you shall attend
and participate in such number of meetings of the Board as regularly or
specially called. You may attend and participate at each such meeting, via
teleconference, video conference or in person. You shall consult with the other
members of the Board regularly and as necessary via telephone, electronic mail
or other forms of correspondence.


3.            Services for Others. You will be free to represent or perform
services for other persons during the term of this Agreement. However, you agree
that you do not presently perform and do not intend to perform, during the term
of this Agreement, similar Duties, consulting or other services for companies
whose businesses are or would be, in any way, competitive with the Company
(except for companies previously disclosed by you to the Company in writing).
Should you propose to perform similar Duties, consulting or other services for
any such company, you agree to notify the Company in writing in advance
(specifying the name of the organization for whom you propose to perform such
services) and to provide information to the Company sufficient to allow it to
determine if the performance of such services would conflict with areas of
interest to the Company.


4.            Compensation. In consideration for your service as a member of the
Board, you shall receive cash compensation of 50,000 Renminbi per calendar year
of service, payable in four equal installments at the end of every three
calendar months, and prorated for partial time periods. The Company agrees to
reimburse all of your travel and other reasonable expenses relating to your
attendance at meetings of the Board. In addition, the Company agrees to
reimburse you for reasonable expenses that you incur in connection with the
performance of your duties as a director of the Company.
 

--------------------------------------------------------------------------------


 
Your compensation as a director in any future periods is subject to the
determination of the Board, and may differ in future periods should you continue
to serve on the Board.


5.            No Assignment. Because of the personal nature of the services to
be rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.
 
6.            Confidential Information; Non-Disclosure. In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


a.            Definition. For purposes of this Agreement the term “Confidential
Information” means:


i.    Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.    Any information which is related to the business of the Company and is
generally not known by non-Company personnel.


iii.    By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.


b.            Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.    Any information which becomes generally available to the public other than
as a result of a breach of the confidentiality portions of this agreement, or
any other agreement requiring confidentiality between the Company and you;


ii.    Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and


iii.    Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.


c.            Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company. In the event that you receive any such documents
or items, other than through personal delivery as described in the preceding
sentence, you agree to inform the Company promptly of your possession of such
documents or items. You shall promptly return any such documents or items, along
with any reproductions or copies to the Company upon the Company’s demand or
upon termination of this agreement.
 

--------------------------------------------------------------------------------


 
d.            No Disclosure. You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of his business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.
 
7.            Entire Agreement; Amendment; Waiver. This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto. Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement. The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of this Agreement.


The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.
 

 
Sincerely,
         
SONGZAI INTERNATIONAL
HOLDING GROUP, INC.
           
By:  
     
Name: Hongwen Li
   
Title:   Chief Executive Officer 
 



AGREED AND ACCEPTED:







--------------------------------------------------------------------------------

 
 
 
 
 
 
 

--------------------------------------------------------------------------------